1

2

3
                                  UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                            CASE NO. 1:11-CR-00332-LJO-1
7                             Plaintiff-
                              Respondent,                 ORDER RE: WAIVER OF ATTORNEY-
8                                                         CLIENT PRIVILEGE
                       v.
9
     JANAMJOT SINGH SODHI,
10
                              Defendant-                  (ECF NO. 49)
11                            Petitioner.
12

13         Good cause appearing, IN THE ALTERNATIVE, the United States’ motion for a finding that

14 Defendant-Petitioner (“Defendant”) Janamjot Singh Sodhi, through his motion filed pursuant to 28

15 U.S.C. § 2255 (“Defendant’s Motion”), ECF No. 47, has waived attorney-client privilege and the work

16 product privilege, and to compel submission by his former attorney, Daniel A. Bacon, of a sworn

17 affidavit or declaration regarding Defendant’s claim, is GRANTED, as follows:

18         (1)    The attorney-client privilege of Defendant is waived with respect to all communications

19                between Defendant and his former attorney, Daniel A. Bacon, including Attorney

20                Bacon’s staff and agents, concerning events and facts related to Defendant’s claim of

21                ineffective assistance of counsel in Defendant’s Motion in United States v. Janamjot

22                Singh Sodhi, No. 1:11-CR-00332-LJO-1.

23         (2)    The work product privilege is waived with respect to the work product of Attorney

24                Bacon and his staff and agents, concerning events and facts related to Defendant’s claim

25                of ineffective assistance of counsel in Defendant’s Motion.

                                                      1
1           (3)    Attorney Bacon and his staff and agents shall provide the government with a declaration

2                  addressing attorney-client communications and work product concerning events and

3                  facts related to the ineffective assistance of counsel claim presented in Defendant’s

4                  Motion, and shall communicate and coordinate with government counsel to ensure that

5                  all issues are adequately addressed in the declaration. Such declaration shall be

6                  provided within 30 days of the date this order is issued.

7           (4)    The government shall not use or disclose the privileged material it obtains in this habeas

8                  action for any purpose or to any party or in any proceeding beyond this action.

9           ALTERNATIVELY, the Court ORDERS that if the finding of waiver changes Defendant’s

10 decision to proceed with his Motion, he must notify this Court within ten (10) court days of the date of

11 this Order by withdrawing his allegation concerning ineffective assistance of counsel in his Motion.

12 Failure to do so confirms the alternative portion of this Order finding waiver.

13 IT IS SO ORDERED.

14      Dated:    August 2, 2019                            /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

                                                        2
